DETAILED ACTION
This office action is in response to communication filed on December 10, 2021.

Response to Amendment
Amendments filed on December 10, 2021 have been entered.
The specification has been amended.
Claims 1-4, 7, 9-10 and 12-14 have been amended.
Claims 8 and 15 have been cancelled.
Claims 1-7 and 9-14 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9-10), filed on 12/10/2021, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection to the specification has been withdrawn.

Applicant’s arguments, see Remarks (p. 9-10), filed on 12/10/2021, with respect to the objections to claims 1, 3-4, 7, 10 and 12-14 have been fully considered. In view of the amendments, the objections to the claims have been withdrawn.

Applicant’s arguments, see Remarks (p. 10-12), filed on 12/10/2021, with respect to the rejections of claims 1-7 and 9-14 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections of the claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Rodrigues (Reg. No. 60236), applicant’s representative, on 02/07/2022.
The application has been amended as follows: 

Regarding the specification:
[0062]: language “However, the configuration of the air conditioner 100 shown in FIG. 2 is merely an example …” is replaced by “However, the configuration of the air conditioner 100 shown 
[0069]: language “… a universal serial bus (USB), Component, and the like standards …” is replaced by “… a universal serial bus (USB) component, and the like standards …” 
[0084]: language “In other words, the actual air volume introduced into the air container 100 …” is replaced by “In other words, the actual air volume introduced into the air conditioner 100 …” since “air conditioner” is being referred throughout the specification.

Regarding claim 12:
Claim language “detecting, by the sensor, a foreign materials in air, the air being introduced through an inlet of the housing, foreign materials including …” is replaced by “detecting, by the sensor, [[a]] foreign materials in air, the air being introduced through an inlet of the housing, the foreign materials including …”

Examiner’s Note
Claims 1-7 and 9-14 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., an air conditioner), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 12 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., an air conditioner), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-7, 9-11 and 13-14, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. (Currently Amended) 
Kim (US 20190154290 A1) discloses:
An air conditioner (Figs. 1-7 and 9, [0002], [0027]-[0033], [0035]: different perspective views of an air conditioner are illustrated) comprising:
a housing (Figs. 1, 3, item 4 – ‘casing’) comprising an inlet (Figs. 3-4, item 16 – “sucking body”) and an outlet (Figs. 1-6, items 43 and 53 – “air outlets”) through which air is introduced ([0075]: the casing includes a sucking body through which air is sucked into the inside of the air conditioner) and discharged ([0054], [0093], [0109]: discharging units include air outlets to discharge air to the outside); 
a fan driver (Figs. 2-4, item 5 – ‘blower’) configured to drive the air introduced through the inlet to be discharged through the outlet ([0059], [0070], [0078]: blower sucks air from a rear side and blows the air to the air discharging units for discharge to the outside (see [0093] and [0109])); 
the air conditioner includes a purifying unit that contains at least one filter to filter foreign materials out of the air passing therethrough).

Kim (US 20190154290 A1) also teaches:
 a sensor (Fig. 7, item 215b; Fig. 9, item 215 – “sensor unit”) configured to detect foreign materials, the foreign materials including a first foreign material ([0162]-[0164], [0181]-[0182]: an air quality sensor is disposed in a predetermined area of the casing, and used to measure indoor air quality (see also [0232]-[0234])); and
a processor (Fig. 9, item 240 – ‘controller’, [0025], [0181], [0298]: air conditioner includes a controller (or processing device or processor) for controlling overall operations) configured to:
identify a first mass concentration of the first foreign material ([0183]-[0184]: the controller calculates a filter contamination level based on data measured by the air quality sensor during operation of the air conditioner, as well as using pre-stored filter contamination level); and
calculate a remaining life of the filter based on the first mass concentration ([0246]: the controller anticipates a filter replacement time (analogous to remaining life of the filter) based on the filter contamination level (see also [0241], [0275])).

Baek (US 20160121251 A1) teaches:
an air purifier including a plurality of filters); and
“Additionally, according to the first to the third embodiments described above, when a plurality of contamination sensors 300, 400, 500 are provided, one of the contamination sensors 300, 400, 500 is disposed at a location at which the light emitted from the light emitters 311, 411, 511 are not passed through or reflected from the filter 200, but directly received at the light receivers 312, 412, 512, thus determining a reference value for the received amount of light. Further, referring to FIG. 8, the air purifier 1 according to embodiments additionally includes a controller 600 and a contamination checker 700. The controller 600 is connected to the contamination sensor 300, 400, 500 and receives a signal according to the received amount of light at the light receiver 312, 412, 512 from the contamination sensor 300, 400, 500. Further, the controller 600 determines the contamination level of the filter 200 by comparing the single delivered from the contamination sensor 300, 400, 500 with a boundary value of each contamination stage as stored at a memory provided in the controller 600. The controller 600 then delivers the information about the determination on the contamination level to the contamination checker 700 for notice by the user” ([0060]: the air purifier includes multiple contamination sensors that rely on scattering for determining filter contamination).

Spruit (US 20190285753 A1) teaches:
an air conditioning system uses a laser sensor to determine particle density by emitting laser light and receiving reflected laser light (see [0032]-[0037]) in order to determine whether or not the filter should be replaced (see also [0027]-[0028])).

Chen (US 20200141604 A1) teaches:
“In an embodiment, the air filtration system 102 also includes a particulate matter (PM) detector 160 as may also be employed for detection of particulate matter (or particulate matter concentration) in the air being supplied to the conditioned space. Particulate matter sensors may include any variety of types includes ionizing detectors, LED or laser based photoelectric sensors, or generally purpose smoke detectors, and the like. In an embodiment one or more PM sensors 160 can be placed upstream and downstream of filter 148 to monitor how effectively the filtration system functions” ([0044]: a filtration system including particulate matter sensors used to monitor effectiveness of the filtration system (see also [0038] regarding CO2 concentration in the building and VOC concentration being system operating parameters, and [0052] regarding using PM concentration to evaluate current state of filter)).

Chan (US 20140311339 A1) teaches:
“The combination of filter 32 with high filter air flow resistance and filter 33 with low filter air flow resistance for particle removal filters 32 is provided” ([0072]: an air purification system includes combination of filters for removing particle pollutants and gas pollutants from the system).

The closes prior art of record, taken individually or in combination, fail to teach or suggest:
“a sensor configured to detect foreign materials, the foreign materials including a first foreign material and a second foreign material having a different size from a size of the first foreign material in the air; and 
a processor configured to:
identify a first mass concentration of the first foreign material and a second mass concentration of the second foreign material in the air detected by the sensor, and 
calculate a remaining life of the filter based on the first mass concentration and the second mass concentration,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 12. (Currently Amended) 

A method (Fig. 10, [0261]: a method for controlling an air conditioner is presented) of controlling an air conditioner (Figs. 1-7 and 9, [0002], [0027]-[0033], [0035]: different perspective views of an air conditioner are illustrated) comprising a housing (Figs. 1, 3, item 4 – ‘casing’, [0070]: the air conditioner includes a casing), a fan driver (Figs. 2-4, item 5 – ‘blower’, [0070]: the air conditioner includes a blower), a filter (Fig. 8, [0076], [0166]-[0167]: the air conditioner includes a purifying unit that contains at least one filter to filter foreign materials out of the air passing therethrough), and a sensor (Fig. 7, item 215b; Fig. 9, item 215 – “sensor unit”; [0162]-[0164], [0181]-[0182]: an air quality sensor is disposed in a predetermined area of the casing, and used to measure indoor air quality (see also [0232]-[0234])), the method comprising: 
detecting, by the sensor, foreign materials in air, the air being introduced through an inlet of the housing (Figs. 3-4, item 16 – “sucking body”; [0076], [0163]: the purifying unit (see Figs. 3-4), is located in the sucking body, near the inlet; the air quality sensor is disposed on the side of the air inlet of the purifying unit), the foreign materials including a first foreign material ([0162]-[0164], [0181]-[0182]: an air quality sensor is disposed in a predetermined area of the casing, and used to measure indoor air quality (see also [0232]-[0234])); and
identifying a first mass concentration of the first foreign material ([0183]-[0184]: the controller calculates a filter contamination level based on data measured by the air quality sensor during operation of the air conditioner, as well as using pre-stored filter contamination level); and
 the controller anticipates a filter replacement time (analogous to remaining life of the filter) based on the filter contamination level (see also [0241], [0275])).

Baek (US 20160121251 A1) teaches:
“Further, the filter 200 includes a plurality of filters with different functions such as, for example, a pre-filter, a deodorization filter or a high efficiency particulate air (HEPA) filter” ([0043]: an air purifier including a plurality of filters); and
“Additionally, according to the first to the third embodiments described above, when a plurality of contamination sensors 300, 400, 500 are provided, one of the contamination sensors 300, 400, 500 is disposed at a location at which the light emitted from the light emitters 311, 411, 511 are not passed through or reflected from the filter 200, but directly received at the light receivers 312, 412, 512, thus determining a reference value for the received amount of light. Further, referring to FIG. 8, the air purifier 1 according to embodiments additionally includes a controller 600 and a contamination checker 700. The controller 600 is connected to the contamination sensor 300, 400, 500 and receives a signal according to the received amount of light at the light receiver 312, 412, 512 from the contamination sensor 300, 400, 500. Further, the controller 600 determines the contamination level of the filter 200 by comparing the single delivered from the contamination sensor 300, 400, 500 with a boundary value of each contamination stage as stored at a memory provided in the controller 600. The controller 600 then delivers the information about the determination on the contamination level to the contamination checker 700 for notice by the user” ([0060]: the air purifier includes multiple contamination sensors that rely on scattering for determining filter contamination).

Spruit (US 20190285753 A1) teaches:
“FIG. 14 shows a principal sketch of an air conditioning system 200. The air conditioning system 200 comprises an air mover 210 (e.g. fan) a filter system 220 and a laser sensor module according to any one of the embodiments described above. The fan and the filter system 220 are arranged in e.g. a tube in which the air flows. The fan accelerates the air along the axis of the tube such that the direction of movement of the particle is known. The laser sensor module determines particle density and velocity of the particles. The particle density and/or the velocity of the particles may be used in order to determine whether the filter system 220 is contaminated or not” ([0097]: an air conditioning system uses a laser sensor to determine particle density by emitting laser light and receiving reflected laser light (see [0032]-[0037]) in order to determine whether or not the filter should be replaced (see also [0027]-[0028])).

Chen (US 20200141604 A1) teaches:
“In an embodiment, the air filtration system 102 also includes a particulate matter (PM) detector 160 as may also be employed for detection of particulate matter (or particulate matter concentration) in the air being supplied to the conditioned space. Particulate matter sensors may include any variety of types includes ionizing detectors, LED or laser based photoelectric sensors, or generally purpose smoke detectors, and the like. In an embodiment one or more PM sensors 160 can be placed upstream and a filtration system including particulate matter sensors used to monitor effectiveness of the filtration system (see also [0038] regarding CO2 concentration in the building and VOC concentration being system operating parameters, and [0052] regarding using PM concentration to evaluate current state of filter)).

Chan (US 20140311339 A1) teaches:
“The combination of filter 32 with high filter air flow resistance and filter 33 with low filter air flow resistance for particle removal filters 32 is provided” ([0072]: an air purification system includes combination of filters for removing particle pollutants and gas pollutants from the system).

The closes prior art of record, taken individually or in combination, fail to teach or suggest:
“detecting, by the sensor, foreign materials in air, the foreign materials including a first foreign material and a second foreign material having a different size from a size of the first foreign material in the air; and 
identifying a first mass concentration of the first foreign material and a second mass concentration of the second foreign material in the air, and 
calculating a remaining life of the filter based on the first mass concentration and the second mass concentration,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claims 2-7, 9-11 and 13-14. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101264612 B1, METHOD FOR INDICATING EXCHANGE TIME OF AIR FILTER
Reference discloses a method for determining filter replacement time based on pollution degree and air volume of air flowing into the air filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857